Exhibit 10.2
 
IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA




IBC Funds, LLC, a Nevada LLC,
Plaintiff,


v.                                                                           Case
No. 2013 CA 5705


Drinks America Holdings, Ltd.,
a Delaware Corporation.
Defendant.
_______________________________/


ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT


THIS MATTER having come on for a hearing on the 26th day of July, 2013 to
approve the Settlement Agreement entered into as of July 25, 2013 between
Plaintiff, IBC Funds, LLC (“Plaintiff”) and Defendant, Drinks America Holdings,
Ltd. (“Defendant”) and collectively with Plaintiff, (“the parties”), and the
court having held a hearing as to the fairness of the terms and conditions of
the settlement agreement and being otherwise fully advised in the premises, the
court hereby finds as follows:
 
1.           The court has been advised that the parties intended that the sale
of the settlement shares (as defined by the Settlement Agreement, and
hereinafter, the “shares”) to, and the resale of the settlement shares by, IBC
Funds, LLC within the United States of America, assuming satisfaction of all
other applicable securities laws and regulations, will be exempt from
registration under the Securities Act of 1933 (the “Securities Act”) in reliance
upon Section 3(a)(10) of the Securities Act based upon this court’s finding
herein that the terms and conditions of the issuance of the settlement shares by
Defendant to IBC Funds, LLC are fair to IBC Funds, LLC;
 
2.           The hearing having been scheduled upon the consent of IBC Funds,
LLC and Drinks America Holdings, Ltd., IBC Funds, LLC has had adequate notice of
the hearing and IBC Funds, LLC is the only party to whom settlement shares will
be issued pursuant to the Settlement Agreement;
 
3.           The terms and conditions of the issuance of the shares in exchange
for the release of certain claims that are set forth in the Settlement Agreement
are fair to IBC Funds, LLC, the only party to whom the shares will be issued;
 
4.           The fairness hearing was open to IBC Funds, LLC.  IBC Funds, LLC
was represented by counsel at the hearing who acknowledged that adequate notice
of the hearing was given and consented to the entry of this order.
 
 
 

--------------------------------------------------------------------------------

 
 
It is therefore, ORDERED and ADJUDGED that the Settlement Agreement is hereby
approved as fair to the party to whom the shares will be issues, within the
meaning of Section 3(a)(10), of the Securities Act and that sale of the shares
to, and the resale of the settlement shares in the United States of America by,
IBC Funds, LLC assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act.
 
So Ordered this _____ day of _________, 2013.
 

 
 
ORIGINAL SIGNED


JUL 26 2013


CHARLES E. WILLIAMS
CIRCUIT JUDGE
 
   
 
____________________________________
CIRCUIT COURT JUDGE
 

 
Conformed copies to:
Charles N. Cleland, Jr., Esquire
Michael G. Brown, Esquire

